*380DISSENTING OPINION
By NICHOLS, PJ.
In the paper denominated “Notice of Appeal” the appellant has set forth every fact prescribed by the Legislature for incorporation in such notice of appeal. There is no requirement that a - caption precede the statement of such matters as are prescribed in §4123.519 R. C. This section of the Code prescribes who shall be parties to the appeal, and it was the duty of the Commission to give notice to the parties named in the section, including the employer. No duty rested upon the appellant in that respect. The employer’s name is specifically stated in this notice of appeal.
Sec. 2309.03 R. C., does not mandatorily require a caption to a pleading as a prerequisite to jurisdiction of the action, but merely requires that the pleading must contain the name of the court and county in which the action is brought and the names of the parties followed by the name of the pleading.
If there is an irregularity in the caption under the general statute a motion to amend would be in order but not a motion to dismiss for such irregularity. A pleading is never tested by the caption but by the allegations contained in the body thereof.
A notice of appeal is not a “pleading” under the special statute.
The trial court was in error in sustaining defendant’s motion to dismiss the appeal and the cause should be remanded for further proceedings according to law.